Citation Nr: 1517321	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2009.

This matter comes to the Board of Veterans' Appeal (Board) from a November 2012 rating decision by the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.

In December 2013, the Veteran testified at a video hearing before the undersigned Veterans' Law Judge and a transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran has PTSD related to in-service stressors.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in writings to VA as well as at his personal hearing claimed that he has PTSD as a result of the combat he saw during his two tours of duty in Iraq.  Specifically, he reported, in substance, that during these tours he saw and/or was subject to improvised explosive device (IED) attacks, ambushes, and firefights.  He was awarded the Combat Action Badge (CAB).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014).

If the evidence establishes the Veteran engaged in combat, and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

A Veteran's lay testimony alone also may establish the occurrence of the claimed in-service stressor if : (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f)(3).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Board notes that VA treatment records contain an evaluation from a VA psychologist linking the Veteran's current symptomatology to his in-service combat stressors, setting out the criteria to establish the diagnosis of PSTD, and the manner in which these were met.  See VA records from July 2012, and later records continuing the diagnosis.  

On the other hand, in a November 2012 VA examination report and a February 2013 follow-up report, a different VA psychologist, opined after examining the Veteran and reviewing the record that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  The difference between these evaluations, however, appears to be no more than a professional disagreement between equally competent medical professionals.  In these circumstances, the evidence is essentially in equipoise.  As such, the Board will resolve this reasonable doubt in the Veteran's favor, and find the evidence establishes the presence of PTSD related to in-service stressors.  


ORDER

Service connection for PSTD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


